Per Curiam.
In a petition for rehearing it is suggested that the court misconstrued the contention of the defendant in error on the motion to strike the bill of exceptions. The contention is “that a trial court has no jurisdiction to pass upon a motion in vacation, unless during the term time, the court made an order that the said cause be heard in vacation'.”
The statute provides that “motions for new trials in civil cases shall be made within four days after the rendition of the verdict and during the same term, but the judge upon cause shown may within such four dajrs and during the same term by order extend the time for the making and presentation of such motions, not to exceed fifteen day's from the rendition of the verdict. In cases of extension of time for making such motions, a copy of the motion to be presented to the judge shall be served on the opposite party or his attorney with three days notice of the time and place that the same will be presented and heard. It shall not be necessary to incorporate- in any motion for a new trial any matter in pais previously excepted to, for the purpose of having the same reviewed *584by an appellate court.” Sec. 1 Chap. 5403 Acts of 1905; Sec. 1608a Compiled Laws of 1914.
A bill of exceptions may present for review other matters than a motion for new trial; and even if a motion for new trial is not duty made and passed upon and such proceedings property included in a bill of exceptions, a motion to strike the bill of exceptions will not be granted if other matters than the motion for new trial are property presented in the bill of exceptions.
The statute above quoted requires an order to be duty made for extending the time for making a motion for a new trial, but does not require an order to be made during term time that a motion for new trial when duty made may be heard in vacation. Before the enactment of Section 2, Chapter 5403 Acts of 1905 set out in the main opinion it was held under section 1343 General Statutes that a motion for new trial duty made in term time and continued to a day in vacation may be heard in vacation. See McGee v. Ancrum, 33 Fla. 499, 15 South. Rep. 231; Sec. 1343 Compiled Laws of 1914.
The Act of 1905 clearty authorizes the trial court to pass upon a motion for new trial in a civil action in vacation when such motion had been duly made, but not disposed of, in term time, though no order Avas made that the motion may be heard in vacation.
Rehearing denied.
All concur.